    Case: 1:16-cv-11072 Document #: 76 Filed: 04/12/19 Page 1 of 6 PageID #:1898



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

JOHN D. PAOLI,                                )
                                              )         NO. 16 -cv-11072
       plaintiff,                             )
                                              )         Judge Andrea Wood
       v.                                     )
                                              )         (JURY DEMANDED)
ROBERT A. WILKIE, Secretary,                  )
U.S. Department of Veterans Affairs,          )
                                              )
       defendant.                             )

                        PLAINTIFF’S MOTION REQUESTING
                     DEFENDANT SUPPLEMENT ITS SUBMISSIONS
                            UNDER SEAL INSTANTER

       NOW COMES the plaintiff, John D. Paoli, by his attorney, Timothy A. Bridge, and

respectfully requests this court direct defendant supplement its submissions under seal pursuant

to the court’s order entered April 3, 2019. In support of such motion, plaintiff states the

following:

       1.      On April 1, 2019 Steve Thurman was served in Tampa, Florida with a Subpoena

to Produce Documents in the instant action. The Subpoena specifically requested “All notices of

proposed suspension and suspension issued to Steve Thurman, Tampa VA Police Service,

relative to claims of discrimination and/or retaliation” involving VA Police Officer Green. (See

Subpoena and Proof of Service attached hereto as Exh. A).

       2.      On April 2, 2019 defendant’s motion to quash was heard by the court. At that

time, defendant was directed to file information and documents (under seal) responsive to

plaintiff’s subpoena for in camera inspection.



                                                  -1-
    Case: 1:16-cv-11072 Document #: 76 Filed: 04/12/19 Page 2 of 6 PageID #:1899



       3.      On April 10, 2019 defendant filed under seal; 1) the Final Agency Decision of the

Department of Veterans Affairs, Office of Employment Discrimination Complaint Adjudication

(OEDCA), finding discrimination/retaliation in favor of Mr. Green; 2) Notification of

Suspension issued to Steve Thurman dated 7/25/15; and 3) Appeal subsequently filed by Steven

Thurman before the Merit System Protection Board.

       4.      Defendant’s submissions to the court fail to include the information specifically

identified in the subpoena, i.e., notice of proposed suspension issued to Steve Thurman and the

Agency’s decision concerning the proposed suspension action.

       5.      Notwithstanding defendant’s failure to abide this court’s prior order, it should be

noted the Final Decision of OEDCA includes Mr. Green’s allegations then Chief Thurman “was

always discussing his disdain for EEO complaints with others and that he made comments

regarding those who filed EEO complaints.” (OEDCA Dec. pg. 10). Mr. Green’s assertion is

entirely consistent with the findings of the EEOC in the Leonard and Runge cases concluding

Thurman did make anti-EEO statements during supervisory meetings with police and staff

including the preparation of a list of those officers who engaged in EEO activity. This conduct

was deemed to constitute a “per se” violation of Title VII. (See Pl. Stmt. of Mat. Fact Nos. 39,

40 in response to Def. Mot. Summ. Judg.).

       6.      The evidence shows, therefore, that Thurman exhibited a pattern and practice of

retaliation directed at VA Police Officers during the period he was Chief of Police at both Hines

VA and Jesse Brown VA.

       WHEREFORE, plaintiff respectfully requests this court direct defendant to file, under

seal, the specific notice of proposed suspension issued to Thurman and the Agency’s written


                                                -2-
    Case: 1:16-cv-11072 Document #: 76 Filed: 04/12/19 Page 3 of 6 PageID #:1900



decision concerning the suspension action in their entirety (with copies served upon counsel for

plaintiff) instanter. In addition, plaintiff further requests this court deny the defendant’s motion

to quash and grant plaintiff leave to amend the pre-trial order to include such evidence as

additional plaintiff exhibits.


                                               Respectfully submitted,
                                               JOHN D. PAOLI,



                                       BY:     ________________________
                                               Timothy A. Bridge
                                               Plaintiff’s Attorney




Timothy A. Bridge
Attorney at Law
13813 Chicago Avenue
Wellston, MI 49689
(630) 400-9859
tabridge@sbcglobal.net




                                                 -3-
   Case: 1:16-cv-11072 Document #: 76 Filed: 04/12/19 Page 4 of 6 PageID #:1901



                               CERTIFICATE OF SERVICE

       The undersigned certifies that on April 12, 2019, he caused a copy of the Plaintiff’s
Motion Requesting Defendant Supplement Its Submissions Under Seal Instanter, to be served
upon defendant’s counsel of record via email, addressed as follows:


                                           Erin Kelly
                                    Assistant U.S. Attorney
                                      219 South Dearborn
                                       Chicago, IL 60604
                                     erin.kelly@usdoj.gov



                                            _______________________
                                            TIMOTHY A. BRIDGE


Timothy A. Bridge
Attorney at Law
13813 Chicago Avenue
Wellston, MI 49689
(630) 400-9859
tabridge@sbcglobal.net




                                              -4-
Case: 1:16-cv-11072 Document #: 76 Filed: 04/12/19 Page 5 of 6 PageID #:1902
Case: 1:16-cv-11072 Document #: 76 Filed: 04/12/19 Page 6 of 6 PageID #:1903
